Citation Nr: 1434951	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine and herniated nucleus pulposus.  

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity, effective since September 15, 2009.

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity, effective since September 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1974 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (AOJ) in New York, New York.  In the April 2009 rating decision, the AOJ granted service connection for degenerative disc disease of the lumbosacral spine and herniated nucleus pulposus[0], and assigned an initial disability rating of 40 percent.  In a July 2010 rating decision, the AOJ granted service connection for radiculopathy of the right and left lower extremities as due to his service-connected low back disability, and assigned an initial 10 percent disability rating to each lower extremity.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development with regard to the issues listed on the title page of this Remand.  Since VA's last provided examination, evidence of record exists that the Veteran's condition has worsened.  Therefore, a remand is necessary to accurately assess the Veteran's current disability picture.  

The Board recognizes that the April 2010 examinations which focused upon the Veteran's radiculopathy do have some relevance as to the current disability picture, but the Board also recognizes that it has been more than five years since the April 2009 VA examination which specifically evaluated the subject disability.  That said, the mere passage of time alone, is insufficient to require a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, where a claimant asserts that a disability is worse than when last rated or examined, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992));  see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating);  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination);  VAOPGCPREC 11-95 (April 7, 1995).

Here, while the VA examination is adequate on its face, the Veteran has subsequently indicated during two VA outpatient visits that his condition is getting worse and that his pain is growing intolerable.  The Veteran has also subsequently presented a statement indicating that his pain has progressed.  Additionally, after the initial rating decision a private doctor indicated that the Veteran is totally disabled in terms of employment.  The Board notes that the AOJ granted a total disability rating based on individual unemployability (TDIU) in a December 2010 rating decision.  Also in December 2010, another private doctor indicated that the Veteran's back condition was at least 70 percent disabling and included a range of motion results that showed degraded range of motion compared to the last VA examination.  

Here, the April 2010 VA examination did not specify which nerve or group of nerves was affected by his service connected lumbar spine disability.  The AOJ rated the secondary lower extremity radiculopathy upon Diagnostic Code 8521, which is for the external popliteal nerve.  In June 2013 the Veteran's representative asserted that the Veteran deserves a separate rating for the sciatic nerve for his left lower extremity radiculopathy secondary to his service connected lumbar spine disability.  The Board agrees that an evaluation is necessary to determine what nerve or nerves are affected, bilaterally, so that the disabilities are properly rated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA records of treatment of the Veteran after April 2010 for a back and lower bilateral extremity condition and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity and manifestations of the disability on appeal.  The claims file must be provided to the examiner, and the examiner must annotate the examination report as to whether he/she reviewed the claims file.  The examiner must provide findings and explanations (to the extent necessary) as to all disability resulting from the Veteran's service connected degenerative disc disease of the lumbosacral spine and herniated nucleus pulposus.  All appropriate tests and studies should be conducted.  

Given that the April 2010 examinations did not specify which nerve or group of nerves was affected by his service connected disability; that the AOJ rated the secondary radiculopathy on the external popliteal nerve; and that the Veteran asserts that a separate rating under the sciatic nerve is warranted, the examiner must specifically identify the nature and severity of any disability of the ratable nerves of the lower extremities.  

3.  Then, the AOJ should review the claims file in light of the explanation that the Board has provided in the body of this Remand as to why the Board is remanding the case.  If the Board's remand directives have not been followed, the AOJ should take any necessary action to ensure substantial compliance with the Board's remand directives.  

4.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the AOJ should issue an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



